CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

SECOND INSTRUMENT OF AMENDMENT

Recitals:

1. Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).   2. The Company caused
the Plan to be amended and restated in its entirety, effective as of January 1,
2001, in order to maintain the Plan’s compliance with the requirements of the
Internal Revenue Code (“the Code”) and applicable regulations thereunder, and
caused the Plan, as so amended and restated, to be submitted to the Internal
Revenue Service (“IRS”), pursuant to Rev. Proc. 2001-6, for a determination that
the Plan is a qualified plan, within the meaning of Sec. 401 of the Code.   3.
The IRS, after requesting that certain amendments be made to the Plan, which
amendments were duly adopted by the Retirement Plan Committee (“the Committee”),
in accordance with Sections 12.01 and 12.02 of the Plan, issued its
determination that the Plan is a qualified plan.   4. Subsequent to the most
recent amendment and restatement of the Plan, it has become necessary to further
amend the Plan to take account of changes in applicable laws and regulations,
acquisitions by the company, employment and human resource decisions heretofore
made by the Company, and changes to collective bargaining agreements between the
Company, or subsidiaries thereof, and labor organizations representing certain
employees of the Company, and it is appropriate for the Board of Directors (“the
Board”) to ratify and codify amendments heretofore adopted.   5. Sections 12.01
and 12.02 of the Plan permit the Company to amend the Plan, by written
instrument, at any time and from time to time, and the Board has approved the
adoption of this Instrument of Amendment and directed that it be executed by the
Committee.

Amendments to the Plan:

For the reasons set forth in the Recitals to this Instrument of Amendment, and
as authorized by resolution of the Board of Directors of the Company, the Plan
is hereby amended in the following respects, to be effective as specified
herein:

1.          Article 1 is amended, effective January 1, 2004, by adding,
immediately after Section 1.07, the following new Section 1.07A:

1

--------------------------------------------------------------------------------

1.07A   “Casual Employee” means an Employee who, under the Employer’s generally
applicable payroll and human resources practices,  

(i) is hired for an assignment of a limited nature and duration, which shall not
exceed 90 days; and (ii) is classified as being in inactive status upon the
completion of an assignment, subject to recall for another assignment of limited
nature and duration.

2.          Article 1 is further amended, effective January 1, 2004, by adding,
immediately after Section 1.44, the following new Section 1.44A:

1.44A   “Temporary Employee” means an Employee who, under the Employer’s
generally applicable payroll and human resources practices,  

(i) is hired for a specific assignment of limited scope that will have a
duration of at least 90 days; and (ii) is hired subject to the condition that he
will be terminated upon completion of such specific assignment.

3.          Section 2.01(d) is redesignated as subsection (c) and, as so
redesignated, is amended in its entirety, effective January 1, 2003, to read as
follows:

(c) Special Provisions applicable to Employees of Acquired Entities: The
eligibility of Employees who were formerly employed by entities that were
acquired by the Employer and Employees who are employed at facilities or
operations that were acquired by the Employer subsequent to the acquisition
thereof, and the Vesting Years of Service of Employees who were formerly
employed by entities that were acquired by the Employer shall be subject to the
special rules set forth in Schedule J.

4.          Section 2.01 is further amended, effective January 1, 2004 by adding
at the end thereof the following new subsection (d):

(d) Notwithstanding any provision hereof to the contrary, an Employee who is
classified as a Casual Employee or as a Temporary Employee shall not be eligible
to become a Participant in the Plan even in the event that such Casual Employee
or Temporary Employee shall work 1,000 hours for the Company.

5.          Article 7 is amended, effective as of January 1, 2004, by adding at
the end thereof the following new Section 7.10:

7.10   Delayed Commencement of Normal Retirement Benefit     (a) Notwithstanding
any provision hereof to the contrary, in the event a Participant’s pension
otherwise required to commence on the Participant’s Normal Retirement Date is
delayed because the Committee is unable to locate the Participant or for any
other reason, the Committee shall commence payment within 90 days after the date
the Participant is located. Unless the Participant elects an optional form of
payment in

2

--------------------------------------------------------------------------------

      accordance with the provisions of Section 7.02, payment shall be in the
normal (automatic) form set forth in Section 7.01(a) or 7.01(b), as applicable
to the Participant Member on his Annuity Starting Date. The pension payable to
the Participant as of his Annuity Starting Date shall be of Actuarial Equivalent
to the pension otherwise payable to the Participant on his Normal Retirement
Date.     In the event a Participant whose pension is delayed beyond his Normal
Retirement Date as described in the foregoing paragraph dies prior to his
Annuity Starting Date, and is survived by a spouse, the spouse shall be entitled
to receive a survivor annuity under the provisions of Section 7.01(b), computed
as Actuarial Equivalent of the pension otherwise payable to the Participant on
his Normal Retirement Date.  

(b) In lieu of the pension otherwise payable under paragraph (a), a Participant
described in paragraph (a) may elect to receive his pension as of his Normal
Retirement Date in accordance with subparagraph (i) or subparagraph (ii) below:
 

(i) Annuity with Partial Lump Sum. A Participant may elect to receive a pension
payable in the amount that would have been payable to the Participant if
payments had commenced on the Participant’s Normal Retirement Date (“retroactive
Annuity Starting Date”) in the form elected by the Participant; plus one lump
sum payment equal to the sum of the monthly payments the Participant would have
received during the period beginning on his Normal Retirement Date and ending
with the month preceding his Annuity Starting Date, together with interest at
the annual rate specified in Section 4.03(a)(v), compounded annually. The amount
of such monthly payments shall be determined as of the Participant’s Normal
Retirement Date on the basis of the actual form of payment in which the
Participant’s pension is payable under Section 7.01 or 7.02, as applicable. The
lump sum as shall be paid on or as soon as practicable following the date the
Participant’s pension commences. An election under this subparagraph (i) shall
be subject to the following requirements:  

(A) The Participant’s benefit, including any interest adjustment, must satisfy
the provisions of Section 415 of the Code, both at the retroactive Annuity
Starting Date and at the actual commencement date, except that if payments
commence within 12 months of the retroactive Annuity Starting Date, the
provisions of Section 415 of the Code need only be satisfied as of the
retroactive Annuity Starting Date.   (B) Spousal Consent to the retroactive
Annuity Starting Date is required unless:  

(1) the amount of the survivor annuity payable to the spouse determined as of
the retroactive Annuity

3

--------------------------------------------------------------------------------

      Starting Date under the form elected by the Participant is no less than
the amount the spouse would receive under the Qualified Joint and Survivor
Annuity on the actual commencement date; or  

(2) the Participant’s spouse on his retroactive Annuity Starting Date is not his
spouse on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.  

(C) The Participant may not elect the lump sum optional form of payment under
Section 7.02.  

(ii) Lump Sum Payment. A Participant shall receive payment of his pension in the
form of one lump sum payment determined as if his Normal Retirement Date was his
Annuity Starting Date (“retroactive Annuity Starting Date”). Such election shall
be subject to the following requirements:  

(A) the Participant’s benefit, including any interest adjustment, must satisfy
the provisions of Sections 415 of the Code, both at the retroactive Annuity
Starting Date and at the actual commencement date;   (B) the lump sum payment
shall not be less than the amount that would have been payable on the
retroactive Annuity Starting Date if the lump sum amount had been calculated
using the IRS Interest Rate and IRS Mortality Table in effect on the date of
distribution;   (C) the lump sum payment shall be increased by an amount of
interest credited at the annual rate specified in Section 4.03(a)(v) from the
Participant’s Normal Retirement Date to his actual commencement date; and   (D)
Spousal Consent to the retroactive Annuity Starting Date is required unless the
Participant’s spouse on his retroactive Annuity Starting Date is not his spouse
on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.  

  A Participant may make an election under this paragraph (b) in accordance with
such administrative rules as shall be prescribed by the Committee.

6.          Section 9.02(a)(v) is amended by the adding at the end thereof the
following new subparagraphs (M), (N), and (O), which shall be effective as of
January 1, 2004, January 1, 2005, and January 1, 2006, respectively:

4

--------------------------------------------------------------------------------

    (M) $30.00 multiplied by his years of Credited Service with Curtiss-Wright
Flow Control Corporation on or after January 1, 2004, for any pension payments
due for months commencing on or after January 1, 2004.   (N) $32.00 multiplied
by his years of Credited Service with Curtiss-Wright Flow Control Corporation on
or after January 1, 2005, for any pension payments due for months commencing on
or after January 1, 2005.   (O) $34.00 multiplied by his years of Credited
Service with Curtiss-Wright Flow Control Corporation on or after January 1,
2006, for any pension payments due for months commencing on or after January 1,
2006.

7.          Section 9.02(a)(viii) is amended by adding immediately after the
second paragraph thereof the following new paragraphs, which shall be effective
as of January 1, 2000, January 1, 2001, and January 1, 2002, respectively:

  With benefits commencing on or after January 1, 2000, $5.00 multiplied by his
Years of Credited Service on or after January 1, 2000, for any pension payments
due for months commencing on or after January 1, 2000.     With benefits
commencing on or after January 1, 2001, $6.00 multiplied by his Years of
Credited Service on or after January 1, 2001, for any pension payments due for
months commencing on or after January 1, 2001.     With benefits commencing on
or after January 1, 2002, $8.00 multiplied by his Years of Credited Service on
or after January 1, 2002, for any pension payments due for months commencing on
or after January 1, 2002.     With benefits commencing on or after January 1,
2005, $12.00 multiplied by his Years of Credited Service on or after January 1,
2005, for any pension payments due for months commencing on or after January 1,
2005.

8.          Section 9.02(a)(x) is amended by deleting therefrom the second and
third paragraphs and by inserting in lieu thereof the following new paragraphs,
which shall be effective as of June 1, 1999, January 1, 2001, and January 1,
2003, respectively:

  With benefits commencing on or after June 1, 1999, $8.00 multiplied by his
years of credited service on or after January 1, 1999, for
any pension payments due for months commencing on or after June 1, 2001.    
With benefits commencing on or after January 1, 2001, $10.00 multiplied by his
years of credited service on or after January 1, 2001, for
any pension payments due for months commencing on or after January 1, 2001.

5

--------------------------------------------------------------------------------

      With benefits commencing on or after January 1, 2003, $13.00 multiplied by
his years of credited service on or after January 1, 2003, for
any pension payments due for months commencing on or after January 1, 2003.

9.          Section 9.03 is amended, effective as of January 1, 2004, by adding
at the end thereof the following new subsection (e):

(e) Notwithstanding any provision hereof to the contrary, for the purpose of
determining whether a Participant who is described in Section 9.01 shall be
fully vested in the benefit determined in accordance with Section 9.02, all
periods of employment recognized as Vesting Years of Service for purposes of
Article 5 shall be taken into account as Credited Service under subsection (b).

10.        Article 11 is amended, effective as of January 1, 2003, by adding at
the end thereof the following new Section 11.09:

  11.09  Payment of Expenses.       Reasonable expenses of the Plan may be paid
from Plan assets, unless paid by an Employer. The Employer is entitled to
reimbursement of direct expenses properly and actually incurred in providing
services to the Plan, in accordance with applicable provisions of ERISA.

11.        Schedule J is amended, effective as of January 1, 2002, by deleting
therefrom the first paragraph and inserting in lieu thereof the following new
paragraph:

  The provisions of this Schedule J shall apply to Employees who were formerly
employed by entities that were acquired by the Employer or an Affiliated
Employer and, to the extent specified, to Employees who are employed at such
operations or facilities subsequent to the acquisition thereof.

12.        Schedule J, Item 8 is amended, effective as of November 1, 2001, by
deleting therefrom the date “October 25, 2001” in each place that it appears and
by inserting in lieu thereof the new date “November 1, 2001”.

13.        Schedule J, Item 9 is amended, effective as of November 5, 2001, by
deleting therefrom the date “November 6, 2001” in each place that it appears and
by inserting in lieu thereof the new date “November 5, 2001”.

14.        Schedule J, Item 11 is amended, effective as of December 12, 2001, by
deleting therefrom the date “December 13, 2001” in each place that it appears
and by inserting in lieu thereof the new date “December 12, 2001”.

15.        Schedule J, Item 12 is amended, effective as of December 19, 2001, by
deleting therefrom the date “December 21, 2001” in each place that it appears
and by inserting in lieu thereof the new date “December 19, 2001”.

6

--------------------------------------------------------------------------------

16.        Schedule J, Item 13 is amended, effective as of April 1, 2002, by
deleting therefrom the date “February 20, 2002” in each place that it appears
and by inserting in lieu thereof the new date “April 1, 2002”.

17.        Schedule J is further amended, effective as of April 1, 2002, by
adding at the end thereof the following new Item 14:

14.    Autronics Corp.     Notwithstanding  any  provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on April 1, 2002
whose immediate prior service was with Autronics Corp. and who was employed by
such entity at such date:     (a)    Such an Employee shall be eligible to
participate in the Plan as of the Entry Date coinciding with or next following
the date he or she completes his or her Year of Eligibility Service, which Year
of Eligibility Service shall include such prior service, and shall remain
eligible so long as he or she continues to satisfy the eligibility requirements
in Section 2.01(b)(i) and (ii).   (b) For purposes determining Vesting Years of
Service, his period of such prior service shall be included.   (c) For purposes
of determining Credited Service, he shall have Credited Service computed from
April 1, 2002.

18.        Schedule J is further amended, effective as of October 28, 2002, by
adding at the end thereof the following new Item 15:

  15. Curtiss-Wright Electro-Mechanical Corp.

      Notwithstanding any provision hereof to the contrary, no Employee who is
employed by Curtiss-Wright Electro-Mechanical Corp., or any subsidiary or
division thereof shall be eligible to become a Participant in this Plan.

19.        Schedule J is further amended, by adding at the end thereof the
following new Item 16, subsection (a) of which shall be effective as of December
2, 2002 and subsection (b) of which shall be effective as of November 1, 2004:

16.   TAPCO     (a) Notwithstanding any provision hereof to the contrary, no
Employee who is employed by TAPCO International, Inc., or any subsidiary or
division thereof shall be eligible to become a Participant in this Plan prior to
November 1, 2004.   (b) Effective as of October 1, 2004, an Employee at the
operations and facilities acquired by the Employer in its acquisition of TAPCO
shall be eligible to become a Participant in accordance with Section 2.01(b),
but shall not accrue any benefits under the Plan, except for benefits determined
in accordance with Article 4.

7

--------------------------------------------------------------------------------

20.        Schedule J is further amended, effective as of March 1, 2003, by
adding at the end thereof the following new Item 17:

17. Collins Technologies     (a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 1, 2003 whose immediate prior service
was with Collins Technologies and who was employed by such entity at such date:
 

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.   (ii) For purposes
determining Vesting Years of Service, his period of such prior service shall be
included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Collins Technologies, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Section 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

21.        Schedule J is further amended, effective as of March 12, 2003, by
adding at the end thereof the following new Item 18:

18. Advanced Materials Process Corp.     (a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 12, 2003 whose immediate prior service
was with Advanced Materials Process Corp. and who was employed by such entity at
such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section 2.01(b)(i) and (ii).   (ii) For
purposes determining Vesting Years of Service, his period of such prior service
shall be included.

8

--------------------------------------------------------------------------------

    (b) Notwithstanding any provision in this Plan to the contrary, an Employee
at the operations and facilities acquired by the Employer in its acquisition of
Advanced Materials Process Corp., who is not an Employee described in paragraph
(a), shall be eligible to become a Participant in accordance with Section
2.01(b).

22.        Schedule J is further amended, effective as of April 3, 2003, by
adding at the end thereof the following new Item 19:

19. E/M Coatings     (a) Notwithstanding any provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on April 2, 2003
whose immediate prior service was with E/M Coatings and who was employed by such
entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.   (ii) For purposes
determining Vesting Years of Service, his period of such prior service shall be
included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of E/M
Coatings, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Section 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

23.        Schedule J is further amended, effective as of August 1, 2003, by
adding at the end thereof the following new Item 20:

20.   Peritek Corp.     (a) Notwithstanding any provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on August 1, 2003
whose immediate prior service was with Peritek Corp. and who was employed by
such entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the

9

--------------------------------------------------------------------------------

      eligibility requirements in Section 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.  

(ii) For purposes determining Vesting Years of Service, his period of such prior
service shall be included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Peritek Corp., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

24.        Schedule J is further amended, effective as of December 1, 2003, by
adding at the end thereof the following new Item 21:

21. Systran Corp.     (a) Notwithstanding any provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on December 1,
2003 whose immediate prior service was with Systran Corp. and who was employed
by such entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or
she continues to satisfy the eligibility requirements in Section 2.01(b)(i) and
(ii), provided, however, that such an Employee shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4.  
(ii) Such an Employee shall be 100% vested in his benefit as determined in
accordance with Article 4.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Systran Corp., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

25.        Schedule J is further amended, effective as of December 4, 2003, by
adding at the end thereof the following new Item 22:

  22. Novatronics, Inc.

10

--------------------------------------------------------------------------------

  Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Employer in its
acquisition of Novatronics, Inc. shall be eligible to become a Participant in
this Plan.

26.        Schedule J is further amended, effective as of January 31, 2004, by
adding at the end thereof the following new Item 23:

23.   DY4 Systems, Inc.     (a)
Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 31, 2004 whose immediate prior
service was with DY4 Systems, Inc. and who was employed by such entity at such
date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or
she continues to satisfy the eligibility requirements in Section 2.01(b)(i) and
(ii), provided, however, that such an Employee shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4.  
(ii) For purposes determining Vesting Years of Service, his period of such prior
service shall be included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of DY4
Systems, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

27.        Schedule J is further amended, effective as of April 3, 2004, by
adding at the end thereof the following new Item 24:

24. Everlube Products     (a) Notwithstanding any provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on April 2, 2004
whose immediate prior service was with Everlube Products and who was employed by
such entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or
she continues to satisfy the eligibility requirements in Section 2.01(b)(i) and
(ii), provided,

11

--------------------------------------------------------------------------------

      however, that such an Employee shall not accrue any benefits under the
Plan, except for benefits determined in accordance with Article 4.  

(ii) For purposes determining Vesting Years of Service, his period of such prior
service shall be included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Everlube Products, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

28.        Schedule J is further amended, effective as of April 2, 2004, by
adding at the end thereof the following new Item 25:

  25.   IMES Engineering, Inc.

      Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Employer in its
acquisition of IMES Engineering, Inc. shall be eligible to become a Participant
in this Plan.

29.        Schedule J is further amended, effective as of May 24, 2004, by
adding at the end thereof the following new Item 26:

  26.   Nova Machine Products Corp.


  Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Employer in its
acquisition of Nova Machine Products Corp. shall be eligible to become a
Participant in this Plan.

30.        Schedule J is further amended, effective as of May 24, 2004, by
adding at the end thereof the following new Item 27:

  27. Trentec, Inc.

    (a) Notwithstanding any provision in this Plan to the contrary, the
following rules shall apply to an Employee hired on May 24, 2004 whose
immediate prior service was with Trentec, Inc. and who was employed by such
entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or
she continues to satisfy the 

12

--------------------------------------------------------------------------------

  eligibility requirements in Section 2.01(b)(i) and (ii), provided, however,
that such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.  

(ii) For purposes determining Vesting Years of Service, his period of such prior
service shall be included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Trentec, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

31.        Schedule J is further amended, effective as of May 28, 2004, by
adding at the end thereof the following new Item 28:

28. Primagraphics     (a) Notwithstanding any provision in this Plan to the
contrary, the following rules shall apply to an Employee hired on May 28, 2004
whose immediate prior service was with Primagraphics and who was employed by
such entity at such date:  

(i) Such an Employee shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the date he or she completes his or
her Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or
she continues to satisfy the eligibility requirements in Section 2.01(b)(i) and
(ii), provided, however, that such an Employee shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4.  
(ii) For purposes determining Vesting Years of Service, his period of such prior
service shall be included.  

(b) Notwithstanding any provision in this Plan to the contrary, an Employee at
the operations and facilities acquired by the Employer in its acquisition of
Primagraphics, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

32.        Schedule K1, Item 2 is amended, effective as of October 13, 2001, by
deleting therefrom the date “October 12, 2001” in each place that it appears and
by inserting in lieu thereof the new date “November 17, 2001”.

33.        Schedule K1 is amended, effective as of February 1, 2002, by adding
at the end thereof the following new Item 3:

13

--------------------------------------------------------------------------------

    3. Corporate Headquarters, Farris, Gastonia, Flight Systems – Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002  

  For each  Participant whose employment with the Employer is
terminated between February 1, 2002 and March 29, 2002, in connection with or as
a result of the Company’s reduction in force program at the Corporate
headquarters, and at Farris, Gastonia, Flight Systems – Miami, and Metal
Improvement – Carlstadt operations, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 8
years for a Participant who is a nonexempt employee.

34.        Schedule K1 is further amended, effective as of August 29, 2002, by
adding at the end thereof the following new Item 4:

4.          Flight Systems – Shelby, Flight Systems – Lau/Vista, Flow Control –
Target Rock, Metal Improvement, and Corporate Headquarters: August 29, 2002
through October 31, 2002  

  For each Participant whose employment with the Employer is terminated between
February 1, 2002 and March 29, 2002, in connection with or as a result of the
Company’s reduction in force program at the Flight Systems – Shelby, Flight
Systems – Lau/Vista, Flow Control – Target Rock, and Metal Improvement
operations and at the Corporate headquarters, a supplemental credit shall be
added to his Escalating Annuity Benefit. The amount of such supplemental
credits, shall be determined as follows: an amount equal to the product of (i)
8/75, (ii) his number of years of Service, and (iii) his weekly base rate of
pay, provided, however, that the number of years of Service taken into account
for this purpose shall not be less than 4 years and shall not be greater than 24
years for a Participant who is a salaried or exempt employee and shall not be
greater than 8 years for a Participant who is a nonexempt employee.

35.        Schedule K1 is further amended, effective as of June 6, 2003, by
adding at the end thereof the following new Item 5:

5.          Metal Improvement: June 6, 2003 through June 30, 2003  

  For each  Participant whose employment with the Employer is
terminated between June 6, 2003 and June 30, 2003, in connection with or as a
result of the Company’s reduction in force program at the Metal Improvement
operations, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay,
provided, however, that the number of years of Service taken into account for
this purpose shall not be less than 4 years and shall not

14

--------------------------------------------------------------------------------

      be  greater  than 24 years for a Participant who is a salaried or exempt
employee and shall not be greater than 8 years for a Participant who is
a nonexempt employee.

36.        Schedule K1 is further amended, effective as of March 10, 2004, by
adding at the end thereof the following new Item 6:

6.      Controls – Pine Brook, NJ and Commercial Technologies: March 10, 2004
through April 9, 2004  

  For each  Participant whose employment with the Employer is
terminated between March 10, 2004 and April 9, 2004, in connection with or as a
result of the closure of the Controls – Pine Brook, NJ operations or the sale of
the Commercial Technologies business unit, a supplemental credit shall be added
to his Escalating Annuity Benefit. The amount of such supplemental credits,
shall be determined as follows: an amount equal to the product of (i) 8/75, (ii)
his number of years of Service, and (iii) his weekly base rate of pay,
provided, however, that the number of years of Service taken into account for
this purpose shall not be less than 4 years and shall not be greater than 24
years for a Participant who is a salaried or exempt employee and shall not be
greater than 8 years for a Participant who is a nonexempt employee.

37.        Schedule K2, Item 2 is amended, effective as of October 13, 2001, by
deleting therefrom the date “October 12, 2001” in each place that it appears and
by inserting in lieu thereof the new date “November 17, 2001”.

38.        Schedule K2 is amended, effective as of February 1, 2002, by adding
at the end thereof the following new Item 3:

3.      Corporate Headquarters, Farris, Gastonia, Flight Systems – Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002  

  Notwithstanding  any  provision hereof to the
contrary, a Participant whose employment with the Employer is terminated between
February 1, 2002 and March 29, 2002, in connection with or as a result of the
Company’s reduction in force program at Corporate headquarters, and at the
Farris, Gastonia, Flight Systems – Miami, and Metal Improvement – Carlstadt
operations shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.

39.        Schedule K2 is further amended, effective as of August 29, 2002, by
adding at the end thereof the following new Item 4:

4.      Flight Systems – Shelby, Flight Systems – Lau/Vista, Flow Control –
Target Rock, Metal Improvement, and Corporate Headquarters: August 29, 2002
through October 31, 2002  

  Notwithstanding  any  provision hereof to the
contrary, a Participant whose employment with the Employer is
terminated between February 1, 2002 and March 29, 2002, in connection with or as
a result of the Company’s reduction in force program at the Flight Systems –
Shelby, Flight Systems – Lau/Vista, Flow

15

--------------------------------------------------------------------------------

      Control – Target Rock, and Metal Improvement operations and at Corporate
headquarters shall be 100%
vested in his Normal Retirement Benefit and his Escalating Annuity Benefit.

40.        Schedule K2 is further amended, effective as of June 6, 2003, by
adding at the end thereof the following new Item 5:

5.    Metal Improvement: June 6, 2003 through June 30, 2003  

  Notwithstanding  any  provision hereof to the
contrary, a Participant whose employment with the Employer is
terminated between June 6, 2003 and June 30, 2003, in connection with or as a
result of the Company’s reduction in force program at the Metal Improvement
operations shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.

41.        Schedule K2 is further amended, effective as of March 10, 2004, by
adding at the end thereof the following new Item 6:

6.    Controls – Pine Brook, NJ and Commercial Technologies: March 10, 2004
through April 9, 2004  

  Notwithstanding  any  provision hereof to the
contrary, a Participant whose employment with the Employer is
terminated between March 10, 2004 and April 9, 2004, in connection with or as a
result of the closure of the Controls – Pine Brook, NJ operations or the sale of
the Commercial Technologies business unit shall be 100% vested in his Normal
Retirement Benefit and his Escalating Annuity Benefit.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

      Curtiss-Wright Corporation        
Retirement Plan Committee               By:   /s/ Glenn E. Tynan      
____________________             Date:  September 30, 2004             
16


--------------------------------------------------------------------------------

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

THIRD INSTRUMENT OF AMENDMENT

Recitals:

1. Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).   2. The Company caused
the Plan to be amended and restated in its entirety, effective as of January 1,
2001, and has since caused the Plan to be further amended.   3. Subsequent to
the most recent amendment of the Plan, it has become necessary to further amend
the Plan to take account of employment and human resource decisions heretofore
made by the Company.   4. Sections 12.01 and 12.02 of the Plan permit the
Company to amend the Plan, by written instrument, at any time and from time to
time, by action of the Committee established in accordance with Section 11.01 of
the Plan.

Amendments to the Plan:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects, to be effective as specified
herein:

1.          Schedule K1 is amended, effective as of February 1, 2005, by adding
at the end thereof the following new Item 7:     7. Controls – Synergy, San
Diego, CA Business Unit: February 1, 2005 through April 15, 2005  

  For each Participant  whose employment with the Employer is
terminated between February 1, 2005 and April 15, 2005, in connection with or as
a result of the reduction in force at the Controls – Synergy, San Diego, CA
business unit, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credit shall be
determined as follows: an amount equal to the product of (i) 8/75, (ii) the
greater of (A) four or (B) his number of years of Service, and (iii) his weekly
base rate of pay, provided, however, that for a Participant who is a nonexempt
employee, the number taken into account for purposes of item (ii) shall not be
less than the sum of (A) two, plus (B) his number of years of Service.

1

--------------------------------------------------------------------------------

2.          Schedule K2 is amended, effective as of February 1, 2005, by adding
at the end thereof the following new Item 7:     7. Controls – Synergy, San
Diego, CA Business Unit: February 1, 2005 through April 15, 2005  

  Notwithstanding  any  provision hereof to the contrary, a
Participant whose employment with the Employer is terminated between February 1,
2005 and April 15, 2005, in connection with or as a result of the reduction in
force at the Controls – Synergy, San Diego, CA, business unit, shall be 100%
vested in his Escalating Annuity Benefit.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

      Curtiss-Wright Corporation Retirement Plan Committee   By:  
 _________________________ Date:  _________________________

2

--------------------------------------------------------------------------------

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

FOURTH INSTRUMENT OF AMENDMENT

Recitals:

1. Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).   2. The Company caused
the Plan to be amended and restated in its entirety, effective as of January 1,
2001, and has since caused the Plan to be further amended.   3. Subsequent to
the most recent amendment of the Plan, it has become necessary and appropriate
to further amend the Plan to include in the Plan’s definition of compensation,
salary deferrals made by an employee under the terms of the Curtiss-Wright
Executive Deferred Compensation Plan and to revise certain benefit provisions of
the Plan.   4. Sections 12.01 and 12.02 of the Plan permit the Company to amend
the Plan, by written instrument, at any time and from time to time, by action of
the Board of Directors.

Amendment to the Plan:

NOW, THEREFORE, be it

RESOLVED, that for the reasons set forth in the Recitals to this Instrument of
Amendment, the Plan is hereby amended in the following respects, to be effective
as specified herein:

1. Section 1.11 is amended, effective as of January 1, 2005, by adding at the
end of the third paragraph thereof the following new sentence:     Compensation
shall also include any amount that would have been payable to the Employee but
for a deferral election made by the Employee under the Curtiss-Wright
Corporation Executive Deferred Compensation Plan, which amount shall be deemed
to have been paid at the time at which it would have been paid in the absence of
such election, provided, however, that no amount shall be included in an
Employee’s Compensation pursuant to this sentence if the inclusion of such
amount would cause the Plan to fail to comply with any nondiscrimination
provision of the Code.

 

--------------------------------------------------------------------------------

2. Section 6.01 is amended, effective as of January 1, 2004, by adding at the
end thereof the following new subsection (e):  

(e)         Effective January 1, 2004, in addition to the benefit described in
Section 4.02 and paragraphs (a), (b), (c) and (d) of this Section, the Normal
Retirement Benefit of certain participants shall be increased. Participants
described in Part A of Schedule I 3 shall receive the increase set forth in
subparagraphs (i) through (iii) herein. Participants described in Part B of
Schedule I 3 shall receive the increase set forth in subparagraph (iv) herein,
adjusted for optional form of payment as provided in Section 7.02.  

(i)              The sum of the benefits described in Section 6.01(a),
6.01(c)(i) and 6.01(d)(i) shall be increased by the sum of (A) and (B) below:  
(A)  the applicable factor in Schedule I 3, multiplied by the employer accrued
benefit under Section 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006,     (B) the
applicable factor in Schedule I 3, multiplied by the employer accrued benefit
under Section 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006, multiplied by a
Participant’s Years of Credited Service after December 31, 2003 and before
January 1, 2007.    

(ii)             The benefit described in Section 6.01(b), 6.01(c)(ii) and
6.01(d)(ii) shall be increased by the sum of (A) and (B) below:   (A)  the
product of the applicable factor in Schedule I 3, multiplied by three (3.0),
multiplied by the sum of:       (I) one and one-half percent (1½%) of Average
Compensation in excess of Covered Compensation, with Average Compensation
determined as of the date of determination, but in no event later than December
31, 2006, and Covered Compensation determined as of December 31, 2003, plus    
    (II)  one percent (1%) of Average Compensation, as determined in accordance
with subparagraph (I) above, up to Covered Compensation, with Covered
Compensation determined as of December 31, 2003, plus

2

--------------------------------------------------------------------------------

  (III)  the accrued benefit provided under Section 6.01(c)(ii)(A),
6.01(c)(ii)(B), 6.01(d)(ii)(A) and 6.01(d)(ii)(B).       (B) the product of the
applicable factor in Schedule I 3, multiplied by a Participant’s Years of
Credited Service after December 31, 2003 and before January 1, 2007, multiplied
by the sum of         (I) one and one-half percent (1½%) of Average Compensation
in excess of Covered Compensation, with Average Compensation and Covered
Compensation determined as of the date of determination, but in no event later
than December 31, 2006, plus         (II) one percent (1%) of Average
Compensation up to Covered Compensation, with Covered Compensation and Average
Compensation determined in accordance with subparagraph (I) above.       (iii)
The benefit described in Section 4.02, 6.01(c)(iii) and 6.01(d)(iii) shall be
increased by the sum of (A) to (D) below:       (A) the applicable factor
described in Schedule I 3, multiplied by the Participant’s Cash Balance Account
as of December 31, 2003.       (B) the applicable factor described in Schedule I
3, multiplied by the credit to the Participant’s Cash Balance Account for the
2004 Plan Year.       (C) the applicable factor described in Schedule I 3,
multiplied by the credit to the Participant’s Cash Balance Account for the 2005
Plan Year.       (D) the applicable factor described in Schedule I 3, multiplied
by the credit to the Participant’s Cash Balance Account for the 2006 Plan Year.
      (iv) The additional benefits set forth in Part B of Schedule I 3.      
(v) In the event the limitation on Compensation in Section 401(a)(17) of the
Code is increased at any time by statue or regulation (but not by application of
the cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Section 6.01(e) shall cease as of the effective date of said
increase.

3

--------------------------------------------------------------------------------

(vi) If the Internal Revenue Service, upon timely application, determines that
this Section 6.01(e) causes the Plan to lose its status as a qualified plan
under Section 4.01(a) of the Code, then this subsection (e) shall be void
ab initio.  

3. Appendix I is amended, effective as of January 1, 2004, by adding,
immediately after Schedule I 2, the following new Schedule I 3:   SCHEDULE I 3:
SPECIAL FACTORS FOR BENEFITS REFERENCED IN SECTION 6.01(e)   Part (A)  

subsection:   (e)(i)(A)   (e)(i)(B)   (e)(ii)(A)   (e)(ii)(B)   (e)(iii)(A)  
(e)(iii)(B)   (e)(iii)(C)   (e)(iii)(D)

--------------------------------------------------------------------------------

Social
Security
Number   Factor for
08/31/94
Employer
Indexed
Accrued
Benefit for
Service up
to 12/31/03   Factor for
08/31/94
Employer
Indexed
Accrued
Benefit for
Service
from
01/01/04 to
12/31/06   Factor for
1.0%/1.5%
of Average
Compen-
sation for
Service
from
09/01/94 to
12/31/03   Factor for
1.0%/1.5%
of Average
Compen-
sation for
Service
from
01/01/04 to
12/31/06   Factor
applied to
12/31/2003
Cash
Balance   Factor for
2004 Cash
Balance
Accrual   Factor for
2005 Cash
Balance
Accrual   Factor for
2006 Cash
Balance
Accrual

--------------------------------------------------------------------------------

xxx-xx-7480   0.000030   —   0.000079   0.000016   0.017028   —   —   —
xxx-xx-5961   —   —   0.178703   0.620694   0.049070   0.260574   0.260574  
0.260574 xxx-xx-4110   0.094728   0.055325   0.286785   0.760659   0.050949  
0.260680   0.260680   0.260680 xxx-xx-7307   —   —   0.153698   0.381550  
0.206495   0.342341   0.342341   0.342341 xxx-xx-1702   —   —   0.007199   —  
0.011785   —   —   — xxx-xx-9869   0.084505   0.051585   0.047504   1.790416  
0.070325   1.017055   1.017055   1.017055 xxx-xx-6134   0.549688   0.194709  
0.286090   10.426374   0.322283   4.367650   4.367650   4.367650 xxx-xx-9903   —
  —   0.162945   0.328535   0.106133   0.254545   0.254545   0.254545
xxx-xx-0657   0.035114   0.021058   0.105525   0.275651   0.037198   0.096600  
0.096600   0.096600 xxx-xx-7423   —   —   0.425593   0.873242   0.452687  
0.678602   0.678602   0.678602 xxx-xx-7460   0.010605   0.003032   0.039669  
0.054321   0.005594   0.017949   0.017949   0.017949 xxx-xx-2586   —   —  
0.043743   0.130618   0.023690   0.071002   0.071002   0.071002 xxx-xx-1179  
0.316965   0.190944   0.173763   5.314433   0.141206   2.284521   2.284521  
2.284521 xxx-xx-2005   —   —   0.477976   0.983501   0.387945   0.618129  
0.618129   0.618129 xxx-xx-9248   —   —   0.068096   0.204227   0.025206  
0.093914   0.093914   0.093914 xxx-xx-5199   0.030182   0.018106   0.112444  
0.290023   0.014176   0.097387   0.097387   0.097387 xxx-xx-0966   —   —  
0.104742   0.316091   0.068122   0.149460   0.149460   0.149460 xxx-xx-3565   —
  —   0.124994   0.336665   0.150871   0.289662   0.289662   0.289662
xxx-xx-3586   —   —   0.060648   0.007328   0.075764   —   —   — xxx-xx-5079   —
  —   0.139515   0.433914   0.069886   0.196813   0.196813   0.196813
xxx-xx-1730   —   —   0.235634   0.736120   0.148019   0.448895   0.448895  
0.448895

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

  Part (B)  


  subsection:   (e)(iv)   (e)(iv)     Social
Security
Number   Additional
Annual
Benefit   Additional Cash Balance     Amount   Allocation
Date     xxx-xx-5932   4,710.46   4,480.10   8/9/04     xxx-xx-1487   13,128.20
  18,906.28   1/23/05  

and be it further

RESOLVED, that the Committee established pursuant to Sec. 12.01 of the Plan
shall have the authority to modify the amendment hereby adopted, including the
authority to cause all or any part of such amendment to be deemed void ab
initio, in the event that the Committee determines, on the advice of counsel or
on the basis of guidance issued by the Internal Revenue Service pursuant to Sec.
409A of the Code, that any provision of such amendment would be deemed to cause
any nonqualified deferred compensation plan maintained by the Company to have
been materially modified, subsequent to October 3, 2004, within the meaning of
Sec. 885(d)(2)(B) of the American Jobs Creation Act of 2004 and regulations and
rulings thereunder.  

  Curtiss-Wright Corporation
Benefits Committee       By: ______________________________  
               Paul J. Ferdenzi       Date:_____________________________

5

--------------------------------------------------------------------------------

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

FIFTH INSTRUMENT OF AMENDMENT

Recitals:

1. Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).   2. The Company caused
the Plan to be amended and restated in its entirety, effective as of January 1,
2001, and has since caused the Plan to be further amended.   3. Subsequent to
the most recent amendment of the Plan, it has become necessary and appropriate
to further amend the Plan to lower the mandatory cash-out threshold from $5,000
to $1,000 for benefits payable to members prior to their normal retirement date
and to provide a voluntary lump sum option for members who elect payment prior
to their normal retirement date if the value of the lump sum exceeds $1,000 but
does not exceed $5,000.   4. Sections 12.01 and 12.02 of the Plan permit the
Company to amend the Plan, by written instrument, at any time and from time to
time, by action of the Committee established in accordance with Section 11.01 of
the Plan.

Amendment to the Plan:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects, to be effective as specified
herein:

1. Section 5.03(d) is amended, effective as of March 27, 2005, by deleting the
reference to “$5,000” and inserting in its place “$1,000” in the first sentence
thereof and by adding the following sentence at the end of the second paragraph
thereof:     Further, the Participant’s Spouse’s consent to a distribution under
Section 8.01(c) is not required even if the benefit is immediately
distributable.

    2. Section 7.02(b)(iii) is amended, effective as of March 27, 2005, to read
as follows:     “(iii) a lump sum payment, provided the amount of the lump sum
payment at the Annuity Starting Date exceeds $5,000, or”    

 

--------------------------------------------------------------------------------

3. Section 7.05 is amended, effective as of March 27, 2005, in its entirety to
read as follows:     “Notwithstanding any provision of the Plan to the contrary,
in any case, a lump sum payment of Actuarial Equivalent value shall be made in
lieu of all benefits in the event:  

(a) the Participant’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or   (b) the Participant’s
Annuity Starting Date occurs prior to his Normal Retirement Date and the present
value of his benefit determined as of his Annuity Starting Date amounts to
$1,000 or less.  

  In determining the amount of a lump sum payment payable under this paragraph,
Actuarial Equivalent value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Participant’s Normal Retirement Date, of equivalent
value to the benefit which would otherwise have been provided commencing at the
Participant’s Normal Retirement Date, or if larger, the benefit which would
otherwise have been provided commencing at the earliest date he could have
commenced payment. In the event the present value of a benefit exceeds $1,000
upon its initial determination as to its present value, the present value of the
benefit shall be redetermined annually as of the first day of each subsequent
Plan Year. The determination as to whether a lump sum payment is due shall be
made as soon as practicable following the Participant’s termination of service.
Any lump sum benefit payable shall be made as soon as practicable following the
determination that the amount qualifies for distribution under the provisions of
this paragraph. In no event shall a lump sum payment be made following the date
pension payments have commenced as an annuity.     Notwithstanding any provision
of the Plan to the contrary, a Participant who is entitled to a pension upon his
termination of employment and who has not reached his Normal Retirement Date
shall be entitled to elect to receive his pension in one lump sum of Actuarial
Equivalent value to the pension payable at his Annuity Starting Date provided
that the amount of the lump sum payment exceeds $1,000 but does not exceed
$5,000 at the time of payment. The Participant may elect to receive the lump sum
payment as soon as practicable following his termination of employment or as of
the first day of any later month that precedes his Normal Retirement Date. Such
election shall be made in accordance with such administrative rules as the
Committee shall prescribe. Spousal Consent to the Participant’s election of the
lump sum is not required. A Participant who is entitled to elect a distribution
under this paragraph shall not be entitled to receive payment in any other form
of payment offered under the Plan.”   4. Section 8.01 is amended, effective as
of March 27, 2005, by adding a new paragraph (c) to read as follows:  

“(c) Notwithstanding the preceding provisions of this Section, a lump sum
payment of Actuarial Equivalent value shall be paid to the Beneficiary in

2

--------------------------------------------------------------------------------

  lieu of the monthly benefit if the present value of the benefit payable as of
the date payments commence to the Beneficiary amounts to $5,000 or less. In the
event the present value of a Beneficiary’s benefit exceeds $5,000 upon an
initial determination as to its present value and distribution of the benefit is
deferred, the present value of the Beneficiary’s benefit shall be redetermined
annually as of the first day of each subsequent Plan Year. The lump sum payment
shall be made as soon as practicable following the Participant’s date of death
or such later date that a determination is made that the amount qualifies for
distribution under this paragraph. In no event shall a lump sum payment be made
following the date benefit payments have commenced to the Beneficiary as an
annuity.”

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

      Curtiss-Wright Corporation Retirement Plan Committee   By:  
______________________________ Date: ______________________________

3

--------------------------------------------------------------------------------